DETAILED ACTION

Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Response to Amendment
This action is in reply to the Applicant’s amendments filed on 25 August 2020.
Claims 26-45 have been added.
Claims 1-25 have been canceled.
Claims 26-45 are currently pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 26-45 of the instant application is unpatentable under judicially created doctrine of “obviousness-type” double patenting with respect to claims 1, 2, 4, 5, 8, 9, 11-13, 15-18, 24, and 25 of U.S. Patent No. 10763931.
  	Claims 26-45 of instant application defines the obvious variation of U.S. Patent No. 10763931.

Claim 26 of instant application is anticipated by the patent claim 1 in that claim of the patent contains all the limitations of claim 26 of the instant application. Claim 26 of instant application therefore is not patentably distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.
To the extent that the instant claims are broaden and therefore generic to 
In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application
  
Claim 27 of instant application is further anticipated by the patent claim 2 in that claim of the patent contains all the limitations of claim 27 of the instant application.
Claim 28 of instant application is anticipated by the patent claim 8 in that claim of the patent contains all the limitations of claim 28 of the instant application.
Claim 29 of instant application is anticipated by the patent claims 8 and 9 in that claim of the patent contains all the limitations of claim 29 of the instant application.
Claim 30 of instant application is further anticipated by the patent claim 11 in that claim of the patent contains all the limitations of claim 30 of the instant application.
Claim 31 of instant application is further anticipated by the patent claims 12 and 13 in that claim of the patent contains all the limitations of claim 30 of the instant application.
Claim 32 of instant application is further anticipated by the patent claim 3 in that claim of the patent contains all the limitations of claim 32 of the instant application.

Claim 34 of instant application is further anticipated by the patent claim 5 in that claim of the patent contains all the limitations of claim 34 of the instant application.

Claim 35 of instant application is anticipated by the patent claim 15 in that claim of the patent contains all the limitations of claim 35 of the instant application. Claim 35 of instant application therefore is not patentably distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.
To the extent that the instant claims are broaden and therefore generic to the claimed invention of 10763931 Patent.
In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application
  
Claim 36 of instant application is further anticipated by the patent claim 15 in that claim of the patent contains all the limitations of claim 36 of the instant application.
Claim 37 of instant application is anticipated by the patent claim 15 in that claim of the patent contains all the limitations of claim 37 of the instant 
Claim 38 of instant application is anticipated by the patent claim 16 in that claim of the patent contains all the limitations of claim 38 of the instant application.
Claim 39 of instant application is further anticipated by the patent claim 17 in that claim of the patent contains all the limitations of claim 39 of the instant application.
Claim 40 of instant application is further anticipated by the patent claim 18 in that claim of the patent contains all the limitations of claim 40 of the instant application.

Claim 41 of instant application is anticipated by the patent claim 24 in that claim of the patent contains all the limitations of claim 41 of the instant application. Claim 41 of instant application therefore is not patentably distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.
To the extent that the instant claims are broaden and therefore generic to the claimed invention of 10763931 Patent.
In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application
  
Claim 42 of instant application is further anticipated by the patent claim 24 in that claim of the patent contains all the limitations of claim 42 of the instant application.
Claim 43 of instant application is anticipated by the patent claim 24 in that claim of the patent contains all the limitations of claim 43 of the instant application.
Claim 44 of instant application is anticipated by the patent claim 24 in that claim of the patent contains all the limitations of claim 44 of the instant application.
Claim 45 of instant application is further anticipated by the patent claim 25 in that claim of the patent contains all the limitations of claim 45 of the instant application.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                        (571)-270-3706
sung.ahn@uspto.gov